Citation Nr: 0406269	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1945.  He died in February 1998.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision.  



FINDINGS OF FACT

1.  The veteran died in February 1998.  The certificate of 
death lists the immediate cause of death as atherosclerotic 
heart disease, and other significant conditions contributing 
to death as diabetes mellitus.  

2.  At the time of the veteran's death, service connection 
was in effective for scars, residual of shrapnel wound 
injuries to the right thigh and groin with muscle loss, 
muscle hernia, and pubic fracture, involving muscle group XV, 
which was evaluated as 40 percent disabling; limitation of 
motion of the right ankle and toes with trophic changes, 
circulatory impairment, and moderate atrophy of the leg, 
involving muscle groups XII and XI, which was evaluated as 30 
percent disabling.  Noncompensable evaluations had also been 
assigned for scars, post-operative, right lumbar 
sympathectomy; scar, shrapnel wound and post-operative left 
ischiorectal region; and scar, healed donor site, left thigh.  

3.  There is an approximate balance of positive and negative 
evidence in showing that the service-connected disability as 
likely as not contributed materially in producing or 
accelerating the veteran's demise.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected disability contributed substantially or 
materially in producing the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the appellant's favor.  


II.  Entitlement to service connection for the cause of the 
veteran's death

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran's service-connected residuals of shrapnel wound 
injuries to the right leg contributed to his death.  

In support of her claim, she has submitted letters from 
several private physicians who determined that the veteran's 
in-service shrapnel wound injuries contributed to the 
development of heart disease, which caused his death.  

The record reflects that the veteran died in February 1998.  
The Certificate of Death lists the immediate cause of death 
as atherosclerotic heart disease.  Another significant 
condition contributing to death, but not related to the 
underlying cause, was noted to be diabetes mellitus.  

At the time of the veteran's death, service connection was in 
effect for scars, residual of shrapnel wound injuries to the 
right thigh and groin with muscle loss, muscle hernia, and 
pubic fracture, involving muscle group XV, which was 
evaluated as 40 percent disabling.  

Service connection was also in effect limitation of motion of 
the right ankle and toes with trophic changes, circulatory 
impairment, and moderate atrophy of the leg, involving muscle 
groups XII and XI, which was evaluated as 30 percent 
disabling.  

Noncompensable evaluations had also been assigned for scars, 
post-operative, right lumbar sympathectomy; scar, shrapnel 
wound and post-operative left ischiorectal region; and scar, 
healed donor site, left thigh.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
service-connected disability contributed substantially and 
materially in producing or accelerating the veteran's death.  

In this regard, the Board notes that the appellant has 
submitted several statements from private physicians in 
support of her claim.  For example, in a March 1998 letter, 
one of these physicians indicated that the veteran had 
sustained significant peripheral vascular disease in his 
right lower extremity as a result of his in-service shrapnel 
wound injuries.  The physician concluded that, 
"[u]ndoubtedly, the vascular insufficiency that he had 
sustained during World War II contributed to his death."  

Also, in a letter dated in November 1999, another private 
physician indicated that the veteran's service-connected 
right leg injuries had contributed to the development of high 
blood pressure, poor circulation and diabetes mellitus.  The 
physician concluded that these problems had then contributed 
to the development of coronary artery disease, which had 
caused his death.  

However, in May 1999, the RO arranged for the veteran's 
claims folder to be reviewed by a VA physician who concluded 
that his service-connected disabilities were not related to 
the cause of his death.  

Thereafter, in September 2000, that same VA physician 
reviewed the claims folder a second time and again opined 
that the veteran's war injuries had not caused the veteran's 
death.  This VA physician noted that he agreed that 
hypertension and diabetes mellitus had led to the development 
of peripheral vascular disease and heart disease.  However, 
he disagreed that the veteran's service-connected 
disabilities had led to the development of hypertension, 
diabetes mellitus or poor circulation.  

In September 2001, the RO arranged for the claims folder to 
be reviewed by a second VA physician.  Although that 
physician acknowledged that the veteran had sustained a 
severe injury to the groin in service, which had led to 
substantive disability in the right leg, the physician 
concluded that there was no evidence that the veteran's 
hypertension and heart disease were related to his service-
connected disabilities.  

Recently, in March 2004, the veteran's accredited 
representative arranged for the veteran's medical records to 
be reviewed by another private physician.  

In his report, the physician concluded that the veteran's war 
injuries had caused him to develop significant mobility 
problems and that his blood pressure had become elevated due 
to inactivity.  The physician determined that the veteran's 
leg injuries had caused his blood pressure to become elevated 
in much the same way as cases involving amputees or spinal 
cord patients.  

Finally, the private doctor concluded that the veteran's 
elevated blood pressure had led directly to his demise due to 
heart disease.  

In view of the numerous conflicting medical opinions 
discussed hereinabove, the Board concludes that there is an 
approximate balance of positive and negative evidence is 
showing that the service-connected disability contributed 
substantially and materially in producing or accelerating the 
veteran's death.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board concludes that service 
connection for the cause of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



